Defendant appeals from a judgment of the County Court, Kings County, convicting him of the crime of murder in the second degree. Defendant also appeals from an order of said court denying his motion for a severance of trial and from an order denying his motion to set aside the verdict and for a new trial. Judgment and orders unanimously affirmed. The charge of the court as to the effect of intoxication and as to justifiable homicide, intent and premeditation was proper. No error was committed in the admission of a statement of a codefendant as the court instructed the jury that such statement was not binding on appellant. Present — Nolan, P. J., Carswell, Adel, MacCrate and Schmidt, JJ.